Fourth Court of Appeals
                                San Antonio, Texas
                                       August 2, 2017

                                    No. 04-17-00049-CR

                                   Michael CASTILLA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR11902
                       Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER
       Appellant’s Motion for Extension of Time to file brief is hereby GRANTED. No Further
Extensions absent extraordinary circumstances. Time is extended to August 30, 2017.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.




                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk